DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 9 and cancelled claim 8 filed on 12/28/2020.
Claims 1, 3, 5-6, 9-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claim 1, the closest prior art references the examiner found are Shipeng et al. (CN 106448465A) in view of Vincent et al. (U.S. 2003/0071800 A1)  have been made of record as teaching: a display screen having a first end and a second end opposite to each other in a length direction of the display screen (Shipeng, pg. 4, par 3rd, pg. 5, par 3rd Fig. 1b); a housing connected to the first end of the display, a portion of the display screen exposed to the outside of the housing being a visible area, and the visible area including a display area, as the second end moves forth and back relative to the housing in the length direction, the display screen may be gradually retracted to the housing or gradually unfolded from the housing, so that a size of the display area changes continuously (Shipeng, pg.4, par 4th Fig. 1A, pg. 4, par 5th); wherein the display device further comprises a second guide rod; where the sensor assembly component and the second guide rod are respectively located on both sides of the display screen in a thickness direction, and both are in contact with the display screen, wherein the sensor assembly comprises a first guide rod that is disposed in the housing and in contact with the display screen, the first guide rod being rotated along with movement of the display screen (Vincent, Fig. 3AA, [0059], [0067]); wherein the second guide rod is in contact with the display screen, and the first guide rod and the second guide rod are located on both sides of the display screen, and disposed parallel to each other (Vincent Fig. 3AA) recited on claim 1.
 However, the closest prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
“wherein a distance between a projection of a midpoint of a portion where the first guide rod is in contact with the display screen and a projection of a midpoint of a portion where the second guide rod is in contact with the display screen in a vertical face perpendicular to a plane in which the visible area is located is less than a thickness of the display screen” 
“wherein an orthographic projection of a center of the first guide rod on the display screen and the orthographic projection of a center of the second guide rod on the display screen do not coincide each other” recited on independent claim 1.
Claims 3, 5-6, 9-18 are allowable because they are depended on claim 1.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is 571-272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611